DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Publication No. 2019/0339570 A1; hereinafter Chen)	With respect to claim 3, Chen discloses micro LED group substrate, comprising: a substrate [102]; micro LEDs [122] of the same type individualized on the substrate in a matrix shape of rows and columns (see Figure 15); and the micro LEDs are connected to each other by a connection part [124,140] to form a micro LED group while adjacent micro LED groups are not connected to each other by the connection part (See Figure 4 and 16).
	With respect to claim 4, Chen discloses wherein the connection part comprises a molding material removable by a laser or an etchant (See ¶[0044]; materials are capable of being removed by laser or etchant).
	With respect to claim 5, Chen discloses wherein the connection part comprises a photoresist (See ¶[0044]).
	With respect to claim 6, Chen discloses wherein the connection part comprises an adhesive material (See ¶[0044]; as [124] bonds all micro LEDs together, it can be considered an adhesive).
	With respect to claim 7, Chen discloses wherein the connection part comprises a metal [140] (See ¶[0055]).
	With respect to claim 8, Chen discloses wherein the connection part comprises an adhesive film (See ¶[0044]; as [124] bonds all micro LEDs together, it can be considered an adhesive).
	With respect to claim 9, Chen discloses wherein the connection part comprises epoxy, acrylic (polyacrylate), poly(methyl methacrylate) (PMMA), benzocyclobutene (BCB), polyimide, and polyester (see ¶[0044]).
Claim(s) 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bibl et al. (U.S. Publication No. 2014/0267683 A1; hereinafter Bibl)
	With respect to claim 10, Bibl discloses a micro LED display panel, comprising: an array of unit pixel regions each of which is composed of a plurality of sub-pixel regions; a micro LED group (See ¶[0013]) mounted on at least one of the sub-pixel regions and composed of a plurality of micro LEDs; a common lower electrode [142] provided on a lower portion of the micro LED group; and a common upper electrode [118] provided on an upper portion of the micro LED group, wherein the micro LEDs in the micro LED group are electrically connected in parallel to each other with respect to the common lower electrode and the common upper electrode (See Figure 6B)
	With respect to claim 11, Bibl discloses wherein the micro LED group comprises a defective micro LED [400x] (See Figure 11).
	With respect to claim 12, Bibl discloses wherein the micro LED group comprises a missing micro LED (see Figure 12).
	With respect to claim 13, Bibl discloses wherein the number of micro LEDs in the micro LED group is different for each of the sub-pixel regions (See Figure 13)
	With respect to claim 14, Bibl discloses wherein the micro LEDs in the micro LED group are composed of micro LEDs of the same type (See ¶[0048])
	With respect to claim 15, Bibl discloses wherein the common upper electrode is configured in a surface shape that entirely connects the micro LEDs in the micro LED group to each other (See Figure 6D and 12)
	With respect to claim 16, Bibl wherein the common upper electrode is configured in a strip shape that entirely connects the micro LEDs in the micro LED group to each other (See Figure 6D and 12)
	With respect to claim 17, Bibl discloses wherein a pitch interval between the micro LEDs in the micro LED group is the same as a pitch interval between micro LEDs on a growth substrate for manufacturing the micro LEDs (See ¶[0056])
	With respect to claim 18, Bibl discloses a single common joining layer [148] provided on the common lower electrode, wherein the micro LED group is joined on the common joining layer.
	With respect to claim 19. The micro LED display panel of claim 10, wherein a first micro LED group emitting a first color is mounted on a first sub-pixel region of the sub-pixel regions, a second micro LED group emitting light of a second color is mounted on a second sub-pixel region of the sub-pixel regions, and a third micro LED group emitting light of a third color is mounted on a third sub-pixel region of the sub-pixel regions (See Figure 13)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (U.S. Publication No. 2014/0267683 A1; hereinafter Bibl) in view of Bibl et al. (U.S. Publication No. 2014/0367633 A1; hereinafter Bibl2)
	With respect to claim 20, Bibl discloses wherein micro LEDs of the same type are mounted on each of the plurality of sub-pixel regions (See Figure 13), but fails to disclose a color conversion part is provided on the common upper electrode.
	In the same field of endeavor, Bibl2 teaches wherein micro LEDs of the same type [400] are mounted on each of the plurality of sub-pixel regions, and a color conversion part [310] is provided on the common upper electrode [318] (See Figure 12f and Figure 15).	The implementation of a color conversion layer as disclosed by Bibl2 allows for control of the light emission spectrum and allows for a blended color emission spectrum (See ¶[0096]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (U.S. Publication No. 2019/0393389 A1) discloses a display device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818